                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS


    In re                                                   Chapter 11

    ARKLOW LIMITED PARTNERSHIP, et.                         Case No. 20-40523-CJP
    al,,
                                                            Jointly Administered
                           Debtors

                      COURT’S DISCLOSURE REGARDING
        NOTICE OF APPOINTMENT OF UNSECURED CREDITORS’ COMMITTEE


        After review of the United States Trustee’s Notice of Appointment of Unsecured Creditors’
Committee (Docket No. 116) filed on July 27, 2020, the Court hereby discloses to all interested parties
that I am socially acquainted with David Mahr, the President and Chief Executive Officer of Acushnet
Holdings Corp., a public company that the Court believes is the corporate parent of Acushnet
Company (the “Creditor”), a member of the Official Committee of Unsecured Creditors recently
appointed in the Debtors’ cases. The Court has assumed for purposes of its analysis that the Acushnet
Company is a sales and distribution subsidiary for “Titleist” and “Foot Joy” products and is a trade
creditor of the Debtor. I have never had a conversation with Mr. Mahr about Acushnet Holdings Corp.,
the Creditor, or the Debtors. I have a social relationship with Mr. Mahr and his family, but have not
communicated with Mr. Mahr in the last several years other than to greet him when we have seen each
other in social settings. I do not believe that this connection to an officer of an affiliate of a member of
the Committee will in any way impair my ability to preside in this matter in a fair and impartial
manner. I have also considered whether this relationship could give rise to an appearance of
impropriety to “reasonable minds, with knowledge of all the relevant circumstances disclosed by a
reasonable inquiry” as contemplated by Canon 2 of the Code of Conduct for United States Judges and
have determined that, with this disclosure to all interested parties, it cannot be concluded that the
Court’s “honesty, integrity, impartiality, temperament, or fitness to serve as a judge is impaired.” Code
of Conduct for U.S. Judges, Comment., Canon 2.

         Any party in interest may file a request for a status conference or file any other request related
to this disclosure to raise any concerns with this Court presiding over this case or any contested matter
within this case. Alternatively, a party in interest may make arrangements with the Clerk of Court to
deliver to her a letter with the identity of the sender known only to the Clerk raising any such concerns
for further consideration.

Dated: July 29, 2020                                   By the Court,


                                                       ____________________________
                                                       Christopher J. Panos
                                                       United States Bankruptcy Judge
